Case 1:20-cv-02310-GLR Document 18-12 Filed 09/03/20 Page 1of3

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MARYLAND

COUNCIL OF PARENT ATTORNEYS AND ADVOCATES, INC.
Plaintiff,
Vv.

ELIZABETH (BETSY) DEVOS, SECRETARY OF EDUCATION;
U.S. DEPARTMENT OF EDUCATION,

Defendants

 

 

Civil No. 1:20-cv-02310-GLR

DECLARATION OF SHAHAR
VINAYI PASCH

IN SUPPORT OF PLAINTIFF’S
MOTION
Case 1:20-cv-02310-GLR Document 18-12 Filed 09/03/20 Page 2 of 3

DECLARATION OF SHAHAR VINAYI PASCH
IN SUPPORT OF PLAINTIFF’S MOTION

I, SHAHAR VINAYI PASCH, declare as follows:

1.

This declaration is based on my personal knowledge. If called to testify in this case, I could
and would testify competently about these facts.

[ live and pay property and other taxes in Palm Beach, Florida, which is within Palm Beach
County School district.

[am the parent of a public school student who currently attends Bak Middle School of the
Arts, which is within Palm Beach School District. My child is a student with disabilities who
is supposed to receive services under the Individuals with Disabilities Education Act (IDEA).
I am also the parent of a public school student who currently attends Alexander W. Dreyfoos
School of the Arts, which is within Palm Beach School District. My child is a student with
disabilities under Section 504 of the Rehabilitation Act, and has what is known as a 504-plan,

but is not a student with disabilities for purposes of the IDEA.

. Iam an active member of the Council of Parent Attorneys and Advocates, Inc. (COPAA),

which is a national not-for-profit organization of parents of children with disabilities, their
attorneys, and their advocates.

I joined COPAA because I am an education law attorney who represents children with
disabilities, and I support its mission to protect and enforce the legal and civil rights of
students with disabilities and their families. My children need special education services and
other supports in order to have an appropriate education and the same opportunities to learn
as other children. COPAA’s work helps me advocate on behalf of my children and other

children.

Pasch Declaration, Page 2 of 3
Case 1:20-cv-02310-GLR Document 18-12 Filed 09/03/20 Page 3 of 3

7. Federal funds are critical to making sure that local school districts like mine have the

resources they need to support all students, including students with disabilities, especially

| when state and local governments have to make budget cuts. If either of my children’s
schools received no federal funds or even received fewer federal funds to help it respond to
the COVID-19 pandemic, I believe that my child attending that school would be at serious
risk of not getting the services and supports that my child needs in order to be successful in
school. A loss in federal funds for my children’s school district would be significantly likely
to reduce the regular and special educational services that students in the district, including
my children, will receive. Particularly after the last several months of lost classroom

time and the traumas of living through a global pandemic, any decrease in the resources that
our school and school district has available to benefit students would have a devastating

effect on many students, including clients that I represent as an attorney.

I declare under penalty of perjury that the foregoing is true and correct. Executed on this 21% day

of August, 2020.

Respectfully submitted,

aot

    

Shahar Vinayi Pasch

 

 

Pasch Declaration, Page 3 of 3
